1    ELIZABETH MORRISSEAU (Michigan Bar No. P81899)
     Assistant Attorney General
2    Attorney for the People of the State of Michigan
     Environment, Natural Resources, and Agriculture Division
3
     P.O. Box 30755
4    Lansing, Michigan
     (517) 335-7664
5    MorrisseauE@michigan.gov
6    [Pro Hac Vice Motion Pending]
     PEOPLE OF THE STATE OF MICHIGAN
7
8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
9                                  OAKLAND DIVISION
10
      DEFENDERS OF WILDLIFE, et al.,
11
              Plaintiffs,                              Case No. 4:21-cv-00344-JSW
12
13    v.                                               Related Cases: 4:21-cv-00349-JSW
                                                                      4:21-cv-00561-JSW
14    U.S. FISH AND WILDLIFE SERVICE, et al.,
15
             Defendants.
16                                                     MOTION FOR LEAVE TO FILE
17
      WILDEARTH GUARDIANS, et al.,                     AMICUS CURIAE BRIEF IN
                                                       SUPPORT OF PLAINTIFFS’
18           Plaintiffs,                               MOTION FOR SUMMARY
                                                       JUDGMENT
19
      v.
20                                                     Hearing Date: November 12, 2021
      DEBRA HAALAND, U.S. SECRETARY OF                 Time: 9:00 a.m.
21    THE INTERIOR, et al.,                            Courtroom: 5
22                                                     Before Judge Jeffrey S. White
             Defendants.
23
24
      NATURAL RESOURCES DEFENSE
25    COUNCIL, INC.,
26
             Plaintiff,
27    v.
28    U.S. SECRETARY OF THE INTERIOR, et al.,

             Defendants.
1            People of the State of Michigan and the State of Oregon respectfully request that this

2    Court grant their request to submit an amicus curiae brief in support of Plaintiffs’ Motion for
3
     Summary Judgment, requesting that this Court vacate the United States Fish and Wildlife
4
     Service (Service) decision to delist the gray wolf nationwide. See Endangered and Threatened
5
     Wildlife and Plants; Removing the Gray Wolf (Canis lupus) From the List of Endangered and
6

7    Threatened Wildlife, 85 Fed. Reg. 69,778 (Nov. 3, 2020) (AR_0000038–AR_0000155.)

8            Plaintiffs consent to this motion, Federal Defendants reserve their right to take a position
9
     upon reviewing the proposed brief, and Intervenor-Defendants take no position on this motion.
10
     The amicus curiae brief is attached as Exhibit 1 to this Motion. A proposed order is also
11
     attached to this Motion as Exhibit 2.
12

13
                                                 STANDARD
14

15           There is no rigid standard for whether to accept a brief offered by amicus curiae. Instead,

16   courts have broad discretion in electing whether to do so. Hoptowit v. Ray, 682 F.2d 1237, 1260
17
     (9th Cir. 1982) abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 487 (1995); see
18
     also Woodfin Suite Hotels, LLC. v. City of Emeryville, No. C 06-1254-SBA, 2007 WL 81911, at
19
     *3 (N.D. Cal. Jan. 9, 2007) (“[w]hether to allow Amici to file a brief is solely within the Court’s
20

21   discretion . . .”). “The ‘classic role’ of amicus curiae is to assist a court in a case of public

22   interest by “supplementing the efforts of counsel,” and “generally courts have ‘exercised great
23
     liberality in permitting amicus briefs.” Cal. v. U.S. Dep t of the Interior, 381 F. Supp. 3d 1153,
24
     1163–64 (N.D. Cal. 2019) (quoting Miller-Wohl Co. v. Comm'r of Labor &Indust., 694 F.2d 203,
25
     204 (9th Cir. 1982); Woodfin Suite Hotels, LLC v. City of Emeryville, No. C 06-1254 SBA, 2007
26

27   WL 81911, at *3 (N.D. Cal. Jan. 9, 2007)).

28

                                                     2
                                Motion for Leave to File Amicus Curiae Brief
                                          Case No. 4:21-cv-00344-JSW
1            Whether to accept an amicus brief depends on whether it will be “helpful” to the

2    receiving Court. Hoptowit, 682 F.2d at 1260. Accordingly, any would-be-amici should
3
     demonstrate that they have “unique information or perspective[s]” that would “help the court”
4
     beyond what the parties to the litigation can provide. Sonoma Falls Developers, L.L.C. v. Nev.
5
     Gold & Casinos, Inc, 272 F. Supp. 2d 919, 925 (N.D.Cal. 2003) (internal quotation marks and
6

7    citation omitted). In particular, participation by amici is warranted where the outcome of the

8    litigation has ramification beyond the parties. Id.
9

10                              IDENTITY AND INTERESTS OF AMICI
11
             Amicus curiae are the People of the State of Michigan and the State of Oregon. They
12
     share an interest in seeing that the Service lawfully protects endangered species in accordance
13
     with the Endangered Species Act, 16 U.S.C. § 1531 et seq. (Act).
14

15           During the public comment period, Michigan Attorney General Dana Nessel submitted

16   comments opposing the Service’s decision to delist gray wolves. (AR_0010343.) In this
17
     comment, she explained that “Michigan’s success” in gray wolf recovery “does not allow the
18
     Service to delist the gray wolf without regard for the rule of law.” Id.
19
             All gray wolves found within Michigan are “the property” of the People of the State of
20

21   Michigan. Mich. Comp. Laws § 324.40105. This includes wolves that migrate from other

22   states. Id. The Michigan Department of Natural Resources is responsible for managing those
23
     gray wolves. Mich. Comp. Laws § 324.40107. When the Service removed gray wolves from the
24
     list of endangered species, it returned management of gray wolves to state agencies. The People
25
     of the State of Michigan, in whose interest those wolves are held and managed, has significant
26

27   interest in the outcome of this litigation.

28

                                                     3
                                Motion for Leave to File Amicus Curiae Brief
                                          Case No. 4:21-cv-00344-JSW
1           Oregon is home to a number of endangered species and has an interest in ensuring that

2    federal policies comply with the Act.
3

4                            THIS BRIEF WILL BENEFIT THE COURT
5
            A central theme in this litigation is whether the Service properly analyzed gray wolves in
6
     Michigan and other Great Lakes states when it determined that gray wolves nationwide are no
7
     longer “endangered” within the meaning of the Act. (See, e.g., Pls’ Br in Supp of Summ Judg,
8

9    Doc 75, ECF Doc No 74, p 15) (“At its core…this case is about [the Service’s] unlawful reliance

10   on the numbers of wolves in the Great Lakes states to write off relatively new wolf populations
11
     in other states as unnecessary outliers, dooming the goal of true nationwide species recovery.”)
12
     None of the Great Lakes states are parties to this litigation. Accordingly, the views of the People
13
     of the State of Michigan can provide a quintessential “unique…perspective” position for this
14

15   Court to consider. Sonoma Falls Developers, 272 F. Supp. 2d at 925.

16          Michigan listed gray wolves as endangered in 1965, a decade before the Service did so
17
     nationwide. Mich. Comp. Laws § 312.11 (1965). Michigan has a long history of managing gray
18
     wolves, both individually and in coordination with the Service. Michigan’s vantagepoint allows
19
     the People of the State of Michigan to provide this Court with a helpful discussion of why the
20

21   wolves’ nationwide status should not hinge on their status in the Great Lakes. Indeed, at the

22   conclusion of this rulemaking, the Service acknowledged Michigan’s efforts and told Michigan
23
     Attorney General Nessel that the agency “appreciates Michigan’s significant contribution to gray
24
     wolf recovery.” (AR_0000016.)
25
            Further, the People of the State of Michigan are uniquely situated in that they do not
26

27   oppose the delisting of gray wolves in Michigan but rather they oppose nationwide delisting on

28

                                                    4
                               Motion for Leave to File Amicus Curiae Brief
                                        Case No. 4:21-cv-00344-JSW
1    the basis of wolf recovery in Michigan and nearby Great Lakes states. Our regional success

2    should not be used to the detriment of national wolf recovery.
3
             The proposed amicus brief thus presents a small but important piece of the puzzle
4
     presented by this litigation, and it will assistance this Court in understanding the important issues
5
     before it.
6

7
                                               CONCLUSION
8

9            For these reasons, Amici People of the State of Michigan and the State of Oregon

10   respectfully request that this Court grant their motion for leave to file an amicus curiae brief in
11
     support of Plaintiffs’ Motion for Summary Judgment, and deem the attached brief filed.
12
                                                           Respectfully submitted,
13
                                                           Dana Nessel
14
                                                           Attorney General
15
                                                           Fadwa Hamoud
16                                                         Solicitor General
17
                                                           /s/ Elizabeth Morrisseau
18                                                         Elizabeth Morrisseau (P81899)
                                                           Assistant Attorney General
19                                                         Attorneys for People of the State of
                                                           Michigan
20
                                                           Environment, Natural Resources, and
21                                                         Agriculture
                                                           P.O. Box 30755
22                                                         Lansing, MI 48933
                                                           (517) 335-7664
23
     Dated: July 23, 2021                                  MorrisseauE@michigan.gov
24

25

26

27

28

                                                    5
                               Motion for Leave to File Amicus Curiae Brief
                                         Case No. 4:21-cv-00344-JSW
1                                                    Ellen F. Rosenblum
                                                     Attorney General
2
                                                     /s/ Seth T. Karpinski
3
                                                     Seth T. Karpinski
4                                                    Senior Assistant Attorney General
                                                     California Bar No. 137748
5                                                    Paul Garrahan
                                                     Attorney-in-Charge
6
                                                     Steve Novick
7                                                    Special Assistant Attorney General
                                                     Natural Resources Section
8                                                    Oregon Department of Justice
                                                     1162 Court Street NE
9
                                                     Salem, OR 97301-4096
10                                                   (503) 779-7102
                                                     Seth.T.Karpinski@doj.state.or.us
11                                                   Paul.Garrahan@doj.state.or.us
     Dated: July 23, 2021                            Steve.Novick@doj.state.or.us
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
                            Motion for Leave to File Amicus Curiae Brief
                                    Case No. 4:21-cv-00344-JSW
1                                        CERTIFICATE OF SERVICE (E-FILE)

2              At the time of service, I was over 18 years of age and not a party to this action. I am
3
     employed in the County of Ingham, State of Michigan. My business address is 525 West Ottawa
4
     Street, Lansing, Michigan 48933.
5
               I hereby certify that on this 23rd day of July 2021, I electronically filed the foregoing
6

7    MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF

8    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using
9
     the CM/ECF system.
10

11                                                                         /s/ Elizabeth Morrisseau
                                                                           Elizabeth Morrisseau (P81899)
12
                                                                           Assistant Attorney General
13                                                                         Attorney for People of the State of Michigan
                                                                           Environment, Natural Resources, and
14                                                                         Agriculture
                                                                           P.O. Box 30755
15
                                                                           Lansing, MI 48933
16                                                                         (517) 335-7664
     Dated: July 23, 2021                                                  MorrisseauE@michigan.gov
17
     LF: Gray Wolf Delisting 2019 (AG)(Amicus)/AG# 2019-0257332-B/Motion for Leave to File Amicus Brief 2021-07-23
18

19

20

21

22

23

24

25

26

27

28

                                                            7
                                       Motion for Leave to File Amicus Curiae Brief
                                                   Case No. 4:21-cv-00344-JSW
